Citation Nr: 1042753	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for sinusitis.

4.  Entitlement to service connection for residuals of procedure 
to evaluate elevated white blood cell count.  

5.  Entitlement to a compensable rating for post excision 
exostosis of posterior right heel.  

6.  Entitlement to a compensable rating for post excision 
exostosis of posterior left heel.  

7.  Entitlement to a compensable rating for right shin and calf 
anterior compartment syndrome, status post fasciotomy.  

8.  Entitlement to a compensable rating for left shin and calf 
anterior compartment syndrome, status post fasciotomy.  

9.  Entitlement to a compensable rating for right fourth 
metatarsophalangeal joint strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1980 to April 1986.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating decision by 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Issues listed 4 through nine on the preceding page are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on her part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss disability of 
either ear by VA standards.

2.  The 10 percent rating currently assigned is the maximum 
schedular rating for service-connected tinnitus, whether it is 
perceived in one ear or both ears.

3.  At no time during the appeal period is the Veteran's 
sinusitis shown to have been manifested by incapacitating 
episodes requiring prolonged (lasting four to six weeks) 
antibiotic treatment or 3 to 6 non-incapacitating episodes 
manifested by headaches, pain, and purulent discharge or 
crusting, or manifestations approximating such severity.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.87, Diagnostic Code (Code) 6260 
(2010).

3.  A compensable rating for sinusitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.97, Code 
6512 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim seeking service connection for hearing loss, 
a July 2007 letter explained the evidence necessary to 
substantiate such claim, the evidence VA was responsible for 
providing, and the evidence the Veteran was responsible for 
providing.  This letter also informed her of disability rating 
and effective date criteria.

Regarding the matter of the ratings for tinnitus and sinusitis, 
as the rating decision on appeal granted service connection, and 
assigned a disability rating and an effective date for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, supra; 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
July 2007 letter, March 2009 statement of the case (SOC), and a 
March 2009 letter provided notice on the "downstream" issues of 
increased initial rating and effective dates.  The March 2009 SOC 
also provided the Veteran notice of the criteria for rating her 
tinnitus and sinusitis.  She has had ample opportunity to respond 
and supplement the record.  It is not alleged that notice in this 
case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Veteran's service treatment records (STRs) are associated 
with her claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for VA bones and audiology 
examinations in August 2007 (the bones examination included 
evaluation of the Veteran's sinuses).  The Veteran's claims file 
was reviewed in conjunction with the examinations, the examiners 
considered the Veteran's reported medical history, and the 
examination reports reflect thorough evaluations, with notation 
of all findings necessary for proper determinations in these 
matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases (including 
organic diseases of the nervous system - to include sensorineural 
hearing loss (SNHL)), may be service connected on a presumptive 
basis if manifested to a compensable degree in a specified period 
of time postservice (one year for organic diseases of the nervous 
system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the benefit 
of the doubt in resolving each such issue must be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Once the 
evidence is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the claim.  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A threshold requirement that must be met in order to substantiate 
a claim for service connection is that there must be competent 
evidence (generally, a medical diagnosis) of a current disability 
(or one that existed on or after the date of application for 
service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007)).  In the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there is no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Veteran alleges that she has hearing loss as a result of 
exposure to weapons fire without ear protection in service.  Her 
DD Form-214 shows that she earned an M16 marksman badge and a .38 
caliber pistol sharpshooter badge.  Her military occupational 
specialty was CID (Criminal Investigation Division) special agent 
and journalist.  Her STRs show a complaint of right ear pain in 
February 1983 with a diagnosis of right ear otitis media, a 
complaint of ear pain in November 1984, and complaint of ear ache 
and sensation of hearing loss in December 1984 which was assessed 
as serous otitis media.  A March 1986 Report of Medical History 
notes a history of ear, nose, or throat trouble with a 
physician's notation of ear infection - no sequelae.  The STRs 
are silent with respect to findings of hearing impairment.

On authorized audiological evaluation in August 2007, the Veteran 
recalled experiencing episodes of short term hearing loss after 
discharge of loud weapons that would recover after a period of 
time.  She stated that she did office work after separation from 
service and had been working had a hardware store for the past 
year and a half.  She denied recreational noise exposure.  
Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
5
0
LEFT
20
20
10
5
10

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was clinically normal hearing 
thresholds, bilaterally.  The examiner noted the Veteran's 
history of noise exposure during military service and explained 
that the Veteran did not have hearing loss prior to or during 
military service and her hearing levels are within normal limits, 
bilaterally, on examination.  Therefore, the examiner opined 
hearing loss is not caused by or a result of noise exposure 
during military service.  

Postservice treatment records are silent with respect to 
complaints of or treatment for impaired hearing.  

A hearing loss disability (by VA standards) was not manifested in 
service, and there is no evidence that SNHL was manifested to a 
compensable degree in the first year following the Veteran's 
discharge from active duty.  She does not contend otherwise.  
Consequently, service connection for a hearing loss disability of 
either ear on the basis that such disability became manifest in 
service and persisted, or on a presumptive basis (for SNHL as an 
organic disease of the nervous system under 38 U.S.C.A. § 1112) 
is not warranted.

The Veteran's STRs show, and it is not in dispute, that she was 
exposed to some degree of noise trauma in service.  However, a 
threshold requirement for substantiating this claim, as with any 
claim seeking service connection, is that there must be competent 
evidence of the disability for which service connection is sought 
(in this case hearing loss disability).  Significant in this 
regard is that hearing loss disability is defined by regulation 
(38 C.F.R. § 3.385) which requires that a specified level of 
hearing impairment must be shown by specified hearing acuity 
measurement studies.  Hence, the existence of a hearing loss 
disability cannot be established by lay observation, alone.

The initial threshold requirement for establishing a claim of 
service connection for hearing loss disability is not met.  The 
only audiometry of record suitable for determining whether the 
Veteran has (or during the pendency of this claim had) a hearing 
loss disability is that on August 2007 VA audiological 
evaluation.  As it did not find a hearing loss disability in 
either ear by VA standards, there is no valid claim of service 
connection for such disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

As these are appeals from the initial ratings assigned with 
grants of service connection, "separate ratings can be assigned 
for separate periods of time based on facts found."  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that 
staged ratings are not warranted for the claimed disabilities 
because the Veteran's symptoms have not varied significantly 
during the appeal period.

Tinnitus

On August 2007 VA examination, the Veteran complained of tinnitus 
in both ears; the examiner opined that bilateral tinnitus was 
most likely caused by or a result of noise exposure during 
military service.  The October 2007 rating decision granted 
service connection and assigned single 10 percent rating for 
tinnitus.  In her December 2007 notice of disagreement, the 
Veteran argues that the ratings (including for tinnitus) are very 
low.  

Under the governing criteria (Code 6260, as amended, effective 
June 13, 2003), recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate evaluation 
for tinnitus may be combined with an evaluation under Code 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  Note 
(2) provides that only a single evaluation for recurrent tinnitus 
will be assigned whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3) states that objective tinnitus 
(in which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) is not 
evaluated under Code 5260 but is to be evaluated as part of any 
underlying condition causing it.  38 C.F.R. § 4.87, Code 6260.

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
reversed a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived bilaterally or 
unilaterally.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was perceived 
as affecting both ears.

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 2003 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

Consequently, as the Veteran has already been assigned the 
maximum (10 percent) schedular rating provided for tinnitus, 
there is no legal basis for a higher schedular rating for such 
disability.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

Sinusitis

Service connection is in effect for polyps, sinuses, rated 
noncompensably disabling pursuant to 38 C.F.R. § 4.97, Code 6512, 
sinusitis, frontal, chronic.  Pursuant to the General Rating 
Formula for Sinusitis (General Formula), where the disability is 
detected by X-ray only, a 0 percent is to be assigned.  A 10 
percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis.  A note 
following the General Formula defines an "incapacitating 
episode" as one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

An August 2007 VA examination report notes the Veteran's history 
of treatment for nasal congestion, runny nose and sneezing during 
military service as well as the finding of small polyps.  She 
reported that she was not aware of and had never been diagnosed 
with allergic rhinitis.  At the time of examination, the Veteran 
denied any sinus pain or sinus headaches, runny nose, stuffy 
nose, or post nasal drip.  On examination of the nose and 
sinuses, there was no flaring of nares, septum was midline and 
patent bilaterally, mucusoa was pink, there was no watery or 
purulent discharge, and no frontal or maxillary sinus tenderness 
to palpation and percussion.  The diagnostic finding was the 
Veteran most likely has a history of allergic rhinitis with 
polyps in the sinuses, but she is currently asymptomatic.  

In her December 2007 notice of disagreement, the Veteran stated 
that the rating levels (including for sinusitis) are very low, 
that she has to live with these problems everyday, and they sure 
feel more than 0 percent.  Her postservice treatment records are 
silent with respect to complaints of or treatment for sinus 
impairment.  

The Board finds that the criteria for a compensable rating for 
sinusitis are not met.  There are no post-service medical records 
that show the Veteran received antibiotic (or, in fact, any) 
treatment for sinusitis.  Her August 2007 VA examination report 
notes that she denied symptoms of sinusitis (such as sinus pain 
or sinus headaches, runny nose, stuffy nose, or post nasal drip), 
and was asymptomatic.

The Veteran has denied sinus headaches and sinus pain and there 
is no evidence of incapacitating episodes, crusting or a purulent 
discharge.  Since the criteria are stated in the conjunctive, all 
three conditions must be met (headaches, pain, and crusting or 
purulent discharge) to warrant a compensable rating.  See Camacho 
v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that § 4.21 
was not applicable to the criteria for a 40 percent rating for 
diabetes since it uses the conjunctive "and" ("requiring 
insulin, restricted diet, and regulation of activities") meaning 
that all three criteria must be met for entitlement to that 
rating).  Regardless, all three are not shown, and a 
preponderance of the evidence is against the claim for a 
compensable rating.  Accordingly, it must be denied.

The Board has also considered whether referral of the increased 
rating claims for extraschedular consideration is indicated.  The 
Court has clarified the analytical steps necessary to determine 
when referral for extraschedular consideration is warranted.  
First, the RO must determine whether the evidence presents such 
an exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the criteria in Code 6260 (and notes following) for 
tinnitus and Code 6512 for sinusitis, the ratings currently 
assigned for these disorders (10 percent for tinnitus and 0 
percent for sinusitis) encompasses all symptoms (and associated 
impairment) shown by the record; therefore, the schedular 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not indicated.

Finally, the Board notes that the Veteran has not alleged 
unemployability due to her tinnitus and/or her sinusitis, and 
that the matter of entitlement to a total rating based on 
individual unemployability is not raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  The most recent evidence 
(a May 2008 fee basis mental health examination report) shows 
that the Veteran is employed by a County Department of Social 
Services.  


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for sinusitis is denied.
REMAND

The Veteran also claims that compensable ratings are warranted 
for her service-connected bilateral heel, shin, and right foot 
disabilities.  The most recent VA examination to assess these 
disabilities was in August 2007.  In her subsequent, April 2009 
substantive appeal, the Veteran states that her heels and legs 
are manifested by tender scars.  When a Veteran indicates that 
her disability has increased since her last VA examination, a 
reexamination should be scheduled.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (finding an examination necessary where a 
Veteran alleged worsening, and the most recent VA examination was 
two years prior).  Accordingly, contemporaneous examinations to 
evaluate these disabilities are necessary.

Regarding the claim for service connection for residuals of 
procedure to evaluate elevated white blood cell count, service 
records show that a bone marrow aspiration and biopsy was 
performed in service in 1981.  The Veteran's present claim 
includes the contention that there is an indentation in the bone 
from the operation and the area is painful.  The record does not 
include a medical opinion as to whether there are any current 
residuals of the procedure to evaluate elevated white blood cell 
count.  Consequently an examination to secure such opinion is 
necessary for a proper adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation, VA and private, she has received 
for her heel, shin, calf, and right fourth 
metatarsophalangeal joint disabilities, and 
to provide releases for VA to secure records 
of any such private evaluation/treatment.  Of 
particular interest are the Veteran's records 
from Kaiser Permanente.  The RO should obtain 
complete clinical records (those not yet 
secured) from the sources identified.  If any 
provider does not respond to the RO's 
request, the Veteran and her representative 
should be so advised, and reminded that 
ultimately it is her responsibility to ensure 
that any private records are secured.

2.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the severity of her 
bilateral heel, shin, and right foot 
disabilities and to determine whether there 
are any residuals of the bone marrow 
aspiration and biopsy performed in service.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on claims file review and 
examination of the Veteran, the examiner 
should provide opinions responding to the 
following:

(a)  What are the current manifestations of 
the Veteran's bilateral heel, shin, and right 
foot disabilities.  The examiner is 
specifically asked to comment on any 
functional limitations, including limitation 
of motion, and the presence and nature of any 
associated scars, including whether any such 
are painful.  

(b)  What, if any, are the current residuals 
of the procedure (bone marrow aspiration and 
biopsy) in service to evaluate elevated white 
blood cell count?

The examiner must explain the rationale for 
all opinions.

3.  The RO should then readjudicate these 
matters.  If any remains denied, the RO 
should issue an appropriate SSOC, and afford 
the Veteran and her representative the 
opportunity to respond before the case is 
returned to the Board for further appellate 
review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


